DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Regarding claim 1, the term “determining a somatosensory evoked potential (SEP) during a hyperacute stroke phase before endovascular treatment of the patient, wherein the SEP ipsilateral to a stroke site has an amplitude from 60% to 100% with respect to a corresponding SEP contralateral to the stroke site reflects a desired response to endovascular treatment; and providing endovascular treatment to the patient.” Should be replaced with “determining a somatosensory evoked potential (SEP) during a hyperacute stroke phase before endovascular treatment of the patient, wherein an SEP ipsilateral to a stroke site has an amplitude from 60% to 100% with respect to a corresponding SEP contralateral to the stroke site reflects a desired response to endovascular treatment; and
if the determined SEP is an SEP ipsilateral to a stroke site that has an amplitude from 60% to 100% with respect to a corresponding SEP contralateral to the stroke site, providing endovascular treatment to the patient.” To tie the claim steps together and top positively claim the use of the characteristics of the SEP ipsilateral to the stroke site. If supported, it is also suggested to add an “else” statement as well (e.g. otherwise do not perform endovascular treatment to the patient) as without the else, performing endovascular treatment no matter if the “if” statement is true would still read on the claim limitation.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9-10, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiban et al (“Predictive value of transcranial evoked potentials during mechanical endovascular therapy for acute ischaemic stroke: a feasibility study”) (“Shiban”) in view of Vinciguerra et al ("Noninvasive neuromonitoring: current utility in subarachnoid hemorrhage, traumatic brain injury, and stroke.") (“Vinciguerra”) and further in view of Malcharek et al (“Intraoperative monitoring of carotid endarterectomy by transcranial motor evoked potential: A multicenter study of 600 patients”) (“Malcharek”).
Regarding Claim 1, while Shiban teaches a method for treating a patient suffering from acute ischemic stroke (p1, Abstract, “We present a novel application for evoked potential monitoring for real-time evaluation of reperfusion success with respect to functional outcome during MET for acute ischaemic stroke.”), the method comprising: 
determining a somatosensory evoked potential (SEP) during a hyperacute stroke phase (p1, Introduction, “Therefore, the purpose of the present study was to examine the feasibility, safety and especially the predictive value of trancranial motor evoked potential (MEP) and somatosensory evoked potential (SSEP) monitoring during mechanical endovascular therapy for patients with ischaemic stroke caused by occlusion of a large vessel.”, p2, Inclusion and exclusion criteria, p1-2, “Inclusion criteria were:… Patients were considered for endovascular treatments only if the time point of stroke onset was within 6 h prior to administration of endovascular treatment, early parenchymatous signs (attenuation of the lentiform nucleus, loss of the insular ribbon and hemispheric sulcus effacement) were present, and/or early infarct demarcation of not more than one-third of the MCA territory was observed on initial CT scan.” Analysis only performed for patient within a hyperacute stroke phase as it is performed alongside endovascular treatment under the above rules),
wherein the SEP ipsilateral to a stroke site has an amplitude from 60% to 100% with respect to a corresponding SEP contralateral to the stroke site reflects a desired response to endovascular treatment (p3, Evoked Potentials, “Recovery of the EPs was defined as present only if the EP amplitude of the pathological side was at least 80% of the contralateral (healthy) side by the end of the intervention. Otherwise, it was defined as a partial recovery (less than 80%) or absent recovery.” this reflects good recovery in the patient) 
providing endovascular treatment to the patient (p1, Introduction, SEP is being monitored during endovascular treatment of the subject),
Shiban fails to teach determining a somatosensory evoked potential during a hyperacute stroke phase before endovascular treatment of the patient.
However Vinciguerra teaches an evaluation of stroke and stroke treatment (p122, Abstract) and further teaches that evoked potentials are known for differentiating irreversible and reversible neurological damage, and that somatosensory evoked potentials in particular may identify whether to apply invasive treatment (p134, “Serial EP shows potential for quantifying damage severity and neuronal pathway integrity in various pathological conditions, possibly differentiating reversible from irreversible damage, and predicting outcomes, although controversies remain in the more recent study results [65, 70, 79, 81, 83, 86]. Early EP—especially SSEP and BAEP—predicts worsening AIS, TBI, and SAH in most studies and hence may help triggering decisions on invasive treatment—such as decompressive surgery in large hemispheric or cerebellar stroke [73, 80, 85].”) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to evaluate the parameters of the SSEPs of Shiban before endovascular treatment as Vinciguerra teaches that the parameter may illuminate whether the damage in the subject is irreversible. Further the prior art confirmed the use of a similar analysis as that of Shiban to determine to apply shunt placement (Malcharek: p1026, 2.3 Criteria for Shunt Placement, “Criteria used for decision to insert an arterio-arterial shunt were the reproducible decrement (>50%) of contralateral SSEPs amplitudes N20/P25 and/or the loss (or <25% from the baseline amplitude) of tcMEP).”). It would have been obvious for one of ordinary skill in the art to use the known amplitude values reflecting the possibility of improvement (Shiban, Malcharek) before endovascular treatment (Vinciguerra) as a criteria on whether the possibility of recovery in a patient outweighs the risk of complications in endovascular treatment.
Regarding Claim 2, Shiban, Vinciguerra, and Malcharek teach the method according to claim 1, and Shiban further teaches wherein the SEP is determined by stimulating a median nerve or, alternatively, an ulnar nerve (p3, Evoked Potentials, “Median nerve stimulation for SSEPs was performed by applying anodal square-wave pulses of 200 ms duration at the wrist at slight suprathreshold levels of which minimal visible movement to the thumb was still detected.”).
Regarding Claim 9, Shiban, Vinciguerra, and Malcharek teach the method according to claim 1, and Shiban further teaches wherein the patient presents with anterior large vessel occlusion (p1, Introduction, “Therefore, the purpose of the present study was to examine the feasibility, safety and especially the predictive value of trancranial motor evoked potential (MEP) and somatosensory evoked potential (SSEP) monitoring during mechanical endovascular therapy for patients with ischaemic stroke caused by occlusion of a large vessel.”).
Regarding Claim 10, Shiban, Vinciguerra, and Malcharek teach the method according to claim 1, and Shiban further teaches wherein the patient presents a clinical status as defined by the National Institutes of Health Stroke Scale (NIHSS) equal or above 10 (p2-3, Characteristics of patients, “Successful reperfusion was achieved in 16 cases (TICI-Reperfusions-Grad 2b or 3). Initial NIHSS and mRS were 17±5 and 5±0.2, respectively. Functional recovery at 90 days follow-up was seen in 14 (70%) patients (table 1).”).  
Regarding Claim 13, Shiban, Vinciguerra, and Malcharek teach the method according to claim 2, and Shiban further teaches wherein the patient presents with anterior large vessel occlusion (p1, Introduction, “Therefore, the purpose of the present study was to examine the feasibility, safety and especially the predictive value of trancranial motor evoked potential (MEP) and somatosensory evoked potential (SSEP) monitoring during mechanical endovascular therapy for patients with ischaemic stroke caused by occlusion of a large vessel.”).
Regarding Claim 15, Shiban, Vinciguerra, and Malcharek teach the method according to claim 2, and Shiban further teaches wherein the patient presents a clinical status as defined by the National Institutes of Health Stroke Scale (NIHSS) equal or above 10 (p2-3, Characteristics of patients, “Successful reperfusion was achieved in 16 cases (TICI-Reperfusions-Grad 2b or 3). Initial NIHSS and mRS were 17±5 and 5±0.2, respectively. Functional recovery at 90 days follow-up was seen in 14 (70%) patients (table 1).”).  


Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiban in view of Vinciguerra and further in view of Malcharek and further in view of Roosink et al ("Altered cortical somatosensory processing in chronic stroke: a relationship with post-stroke shoulder pain." NeuroRehabilitation 28.4 (2011): 67-92.) (“Roosink”).
Regarding Claim 3, while Shiban, Vinciguerra, and Malcharek teach the method according to claim 2, their combined efforts fail to teach wherein the SEP is selected from the N20 and P25 components.
However Roosink teaches an evaluation of somatosensory processing in stroke (p67-68) and further teaches somatosensory evoked potentials related to a stimulated nerve include an N20 and P25 component (p69, “The central processing of somatosensory stimuli can be objectively assessed using cortical evoked potentials (EPs). EPs can be measured at the scalp in response to various peripheral stimuli (i.e. laser, electrical stimulation). In pain-free stroke patients, abnormalities in early EPs after median (N20, P25) or tibial (N35, P40) nerve stimulation…” N20 latency and P25 amplitude are event-related brain potentials associated with median nerve stimulation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to analyze for the parameters of N20 latency and P25 amplitude with the SSEP detection of Shiban as Foosink teaches that these are parameters expected to change with SEP when stimulating a median nerve. This simplifies the creation of an analysis for one of ordinary skill in the art.
Regarding Claim 4, while Shiban, Vinciguerra, and Malcharek teach the method according to claim 3, their combined efforts fail to teach wherein the SEP is N20.  
However Roosink teaches an evaluation of somatosensory processing in stroke (p67-68) and further teaches somatosensory evoked potentials related to a stimulated nerve include an N20 and P25 component (p69, “The central processing of somatosensory stimuli can be objectively assessed using cortical evoked potentials (EPs). EPs can be measured at the scalp in response to various peripheral stimuli (i.e. laser, electrical stimulation). In pain-free stroke patients, abnormalities in early EPs after median (N20, P25) or tibial (N35, P40) nerve stimulation…” N20 latency and P25 amplitude are event-related brain potentials associated with median nerve stimulation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to analyze for the parameter of N20 latency with the SSEP detection of Shiban as Foosink teaches that this is a parameter expected to change with SEP when stimulating a median nerve. This simplifies the creation of an analysis for one of ordinary skill in the art.

Claim(s) 5, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiban in view of Vinciguerra and further in view of Malcharek and further in view of Lee et al ("Prediction of good functional recovery after stroke based on combined motor and somatosensory evoked potential findings." Journal of Rehabilitation Medicine 42.1 (2010): 16-20.) (“Lee”) and further in view of Roosink.
Regarding Claim 5, while Shiban, Vinciguerra, and Malcharek teach the method according to claim 1, their combined efforts fail to teach wherein the SEP is determined by stimulating the tibial nerve.  
However Lee teaches a somatosensory-based evoked potential analysis of recovery after stroke (p16, Col. 1) and further teaches that an SEP can be determined from a median nerve or tibial nerve under standard measuring protocols (p17, “SEPs were measured by stimulating median nerves at wrists and tibial nerves at ankles using a standard protocol (9).”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the stimulation of Shiban’s median nerve with Lee’s tibial nerve as equivalent measuring locations for SEP, a simple substitution for one measuring location for another to obtain predictable results of evaluating recovery from stroke.
Regarding Claim 14, while Shiban, Vinciguerra, Malcharek, and Lee teach the method according to claim 5, and Shiban further teaches wherein the patient presents with anterior large vessel occlusion (p1, Introduction, “Therefore, the purpose of the present study was to examine the feasibility, safety and especially the predictive value of trancranial motor evoked potential (MEP) and somatosensory evoked potential (SSEP) monitoring during mechanical endovascular therapy for patients with ischaemic stroke caused by occlusion of a large vessel.”).
Regarding Claim 16, while Shiban, Vinciguerra, Malcharek, and Lee teach the method according to claim 5, and Shiban further teaches wherein the patient presents a clinical status as defined by the National Institutes of Health Stroke Scale (NIHSS) equal or above 10 (p2-3, Characteristics of patients, “Successful reperfusion was achieved in 16 cases (TICI-Reperfusions-Grad 2b or 3). Initial NIHSS and mRS were 17±5 and 5±0.2, respectively. Functional recovery at 90 days follow-up was seen in 14 (70%) patients (table 1).”).  

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiban in view of Vinciguerra and further in view of Malcharek and further in view of Lee and further in view of Roosink.
Regarding Claim 6, while Shiban, Vinciguerra, Malcharek, and Lee teach the method according to claim 5, their combined efforts fail to teach wherein the SEP is selected from the N35 and P40 components.  
However Roosink teaches an evaluation of somatosensory processing in stroke (p67-68) and further teaches somatosensory evoked potentials related to a stimulated nerve include an N20 and P25 component (p69, “The central processing of somatosensory stimuli can be objectively assessed using cortical evoked potentials (EPs). EPs can be measured at the scalp in response to various peripheral stimuli (i.e. laser, electrical stimulation). In pain-free stroke patients, abnormalities in early EPs after median (N20, P25) or tibial (N35, P40) nerve stimulation…” N35 latency and P40 amplitude are event-related brain potentials associated with tibial nerve stimulation).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to analyze for the parameter of N35 latency and P40 amplitude with the SSEP detection of Shiban as Foosink teaches that this is a parameter expected to change with SEP when stimulating a tibial nerve. This simplifies the creation of an analysis for one of ordinary skill in the art.
	Regarding Claim 7, Shiban, Vinciguerra, Malcharek, Lee, and Foosink teach the method according to claim 6, wherein the SEP is determined within 8 h from stroke onset or, alternatively, within 120 min from arrival of the patient at a hospital (See Claim 1 Rejection).
Regarding Claim 8, Shiban, Vinciguerra, Malcharek, Lee, and Foosink teach the method according to claim 7, wherein the SEP is determined within 6 h from stroke onset or, alternatively, within 90 min from the arrival of the patient at the hospital (See Claim 1 Rejection). 

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiban in view of Vinciguerra and further in view of Malcharek and further in view of Scalzo et al ("Data science of stroke imaging and enlightenment of the penumbra." Frontiers in neurology 6 (2015): 1-6) (“Scalzo”).
Regarding Claim 12, while Shiban, Vinciguerra, and Malcharek teach the method 
However Scalzo teaches an analysis of recovery from stroke (Abstract), and further teaches that treatments to evaluate recovery can be mechanical endovascular thrombectomy or thrombolysis (p1, “Endovascular interventions such as intra-arterial thrombolysis and mechanical thrombectomy have both demonstrated potential for improved outcomes after stroke.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the evaluated treatment of Shiban with mechanical thrombectomy as taught by Scalzo as a simple substitution of one known treatment for recovering from stroke for another to obtain predictable results of improved health state.
Regarding Claim 17, while Shiban, Vinciguerra, and Malcharek teach the method 
However Scalzo teaches an analysis of recovery from stroke (Abstract), and further teaches that treatments to evaluate recovery can be mechanical endovascular thrombectomy or thrombolysis (p1, “Endovascular interventions such as intra-arterial thrombolysis and mechanical thrombectomy have both demonstrated potential for improved outcomes after stroke.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the evaluated treatment of Shiban with mechanical thrombectomy as taught by Scalzo as a simple substitution of one known treatment for recovering from stroke for another to obtain predictable results of improved health state.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiban in view of Vinciguerra and further in view of Malcharek and further in view of Lee and further in view of Scalzo. 
Regarding Claim 18, while Shiban, Vinciguerra, Malcharek, and Lee teach the method 
However Scalzo teaches an analysis of recovery from stroke (Abstract), and further teaches that treatments to evaluate recovery can be mechanical endovascular thrombectomy or thrombolysis (p1, “Endovascular interventions such as intra-arterial thrombolysis and mechanical thrombectomy have both demonstrated potential for improved outcomes after stroke.”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the evaluated treatment of Shiban with mechanical thrombectomy as taught by Scalzo as a simple substitution of one known treatment for recovering from stroke for another to obtain predictable results of improved health state.

Response to Arguments
Applicant’s amendments and arguments filed 6/24/2022 with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn.
Applicant’s amendments and arguments filed 6/24/2022 with respect to the 35 USC 103 rejections have been fully considered and are persuasive. The rejection/objection(s) is/are withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Shiban, Vinciguerra, and Malcharek.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAIRO H PORTILLO whose telephone number is (571)272-1073. The examiner can normally be reached M-F 9:00 am - 5:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAIRO H. PORTILLO/
Examiner
Art Unit 3791



/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791